


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of July 31,
2012, by CTC Media, Inc., a Delaware corporation (the “Company”), and Boris
Podolsky (the Executive”).

 

WHEREAS, the Executive served as Chief Financial Officer of the Company from
December 10, 2007 until June 13, 2012, pursuant to an Employment Agreement dated
February 27, 2008 (the “Original Employment Agreement”); and

 

WHEREAS, the Executive served as Acting Chief Executive Officer of the Company
from December 15, 2011 until June 13, 2012;

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, in the capacity of Chief Executive Officer,
effective as of June 13, 2012;

 

WHEREAS the Company and the Executive wish to terminate the Original Employment
Agreement and to replace it with this Agreement; and

 

WHEREAS the Company and the Executive are parties to a Stock Option Agreement
dated as of December 10, 2007, a Stock Option Agreement dated as of October 22,
2009, and a related Equity-Based Incentive Award Agreement (together, the
“Existing Incentive Agreements”);

 

NOW, THEREFORE, In consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

 

1.             Term of Employment.  The Company hereby agrees to employ the
Executive in the capacity of Chief Executive Officer, and the Executive hereby
accepts employment with the Company in the capacity of Chief Executive Officer,
upon the terms set forth in this Agreement, effective as of June 13, 2012 (the
“Commencement Date”).  The Executive’s employment under this Agreement shall
continue until the Executive’s employment is terminated in accordance with the
provisions of Section 5.

 

2.             Title; Capacity.

 

(a)           The Executive shall serve as Chief Executive Officer of the
Company.  The Executive agrees to perform such other duties and responsibilities
as the Company’s Board of Directors (the “Board”) or its designee shall from
time to time reasonably assign to him and which are consistent with his status
as Chief Executive Officer.

 

--------------------------------------------------------------------------------


 

(b)           The Executive shall be based at the Company’s headquarters in
Moscow, Russia or such other location as the Company and the Executive shall
mutually agree.

 

(c)           The Executive shall have the authority reasonably necessary in
order to enable him to fulfill his duties and responsibilities.  The Executive
shall be subject to the supervision of, and shall have such authority as is
delegated to him by, the Board and the Company’s bylaws and certificate of
incorporation.

 

(d)           The Executive agrees to devote his entire business time, attention
and energies to the business and interests of the Company and its subsidiaries
(the “Group”) during his employment with the Company and shall not engage in any
other business activities without the prior written approval of the Board;
provided, however, that the Executive shall be permitted to devote a reasonable
amount of time to civic, charitable and community affairs and the management of
his personal investments and affairs.  The Executive agrees to abide by the
rules, regulations, instructions, personnel practices and policies of any Group
company that have been delivered to the Executive and any changes therein that
may be adopted from time to time by any Group company (to the extent such
changes apply generally to all senior employees of the Group).

 

3.             Compensation and Benefits.

 

(a)           Base Salary.  The Company shall pay the Executive, in regular
installments in accordance with the Company’s standard payroll practices, an
annual base salary (the “Base Salary”) of US$800,000, less all applicable
Russian federal and local taxes and withholdings, effective as of the
Commencement Date.  From January 1, 2013, the Base Salary may be adjusted (but
not reduced) from time to time in accordance with normal business practice and
upon mutual agreement of the parties.  The Base Salary shall be pro-rated for
any year in which the Executive is not an employee of the Company for the full
year. Such Base Salary shall be paid in Russian rubles, with each regular
installment converted into Russian rubles at the average US dollar-Russian ruble
exchange rate for the immediately preceding calendar month (or such other period
in respect of which such installment is paid).

 

(b)           Annual Bonus.  The Executive shall be eligible for an annual bonus
in cash equal to up to one hundred percent (100%) of the Base Salary (the
“Performance Bonus”), less all applicable Russian federal and local taxes and
withholdings, subject to the achievement of performance targets to be set by the
Board or a committee thereof no later than the end of first quarter of the
relevant year (or, with respect to 2012, such performance targets as have
previously been established by the Board or a committee thereof).  Whether such
performance targets have been achieved will be decided by the Board or a
committee thereof in its reasonable good faith discretion.  Other than as
expressly set forth in Section 6(b), the Executive must be an active employee of
the Company on the date bonuses for any fiscal year are generally distributed to
the Company’s senior management in order to be eligible for a bonus award in
respect of such year.  Any annual bonus payable hereunder shall be paid by the
Company to the Executive in accordance with the Company’s normal practice as
applied to its three most senior executives.

 

2

--------------------------------------------------------------------------------


 

(c)           Vacation. The Executive shall be eligible to accrue a maximum of
20 business days of paid vacation per calendar year, subject to proration to the
Commencement Date and to be taken at such times as may be approved by and in the
sole discretion of a Co-Chairman of the Board (which approval shall not be
unreasonably withheld or delayed).  Such vacation days shall accrue at the rate
of 1.667 days per month; although the Executive shall be permitted to take
vacation time prior to accruing such days.  Up to five days of accrued but
unused vacation days may be carried over to the next calendar year.

 

(d)           Equity Award; Existing Incentive Agreements.

 

(i)            The Company intends, by no later than December 31, 2012, to grant
to the Executive an equity award (the “Equity Award”), in such amount and upon
such terms and conditions as may be agreed between the Executive and the
Compensation Committee of the Board, pursuant to a long-term incentive plan to
be adopted by the Compensation Committee of the Board.  The parties agree that
the vesting of such Equity Award shall be deemed to have commenced as of the
Commencement Date.

 

(ii)           Nothing herein shall affect the terms of the Existing Incentive
Agreements, which remain in force and effect in accordance with their terms.

 

(e)           Insurance.  The Company shall provide the Executive and his
immediate family with medical insurance, at the Company’s sole cost (other than
any income tax liability of the Executive with respect to such benefit), with a
reputable international insurance provider.  Such coverage shall be governed by
the terms of the insurance policy and the Company will use its best efforts to
cause such coverage to take effect promptly following the Commencement Date.  In
addition, the Company shall provide the Executive with, and pay the annual
premiums on, a life and disability insurance policy with a reputable
international life insurance provider. The Executive’s life and disability
insurance coverage will be equivalent to 100% of the Executive’s annual
compensation (including the Base Salary and potential Performance Bonus).

 

(f)            Transportation.  The Company shall provide the Executive with the
exclusive use of a luxury class sedan car (which shall remain the property of
the Company) and a driver during the term of the Executive’s employment with the
Company.  This sedan will be eligible for replacement by a newer model every
five years. The Executive shall have discretion to choose the make of this car
so long as the cost of such car (exclusive of maintenance and fuel) does not
exceed the amount allocated for the Chief Executive Officer’s car in the
Company’s then current budget.  To the extent that the cost of such car does
exceed such amount, the excess shall be deducted from the Base Salary.

 

(g)           Personal assistant.  The Company shall, at its sole cost, provide
the Executive with a personal assistant who shall work exclusively for the
Executive.

 

3

--------------------------------------------------------------------------------


 

(h)           Mobile phone.  The Company shall provide the Executive with a
mobile phone and shall pay the line rental and service fees and the cost of any
business-related calls and data traffic.

 

(i)            Equipment.  The Company shall consider on a case-by-case basis
the Executive’s reasonable requests for home office equipment (such as a laptop
computer, printer and/or fax machine) and, to the extent the Company believes
the Executive’s service to the Company requires the use of such items, it shall
provide them to the Executive (but, at all times, such items shall remain the
property of the Company).

 

(j)            Reimbursement of Expenses.  During the term of this Agreement,
the Company shall reimburse the Executive for reasonable travel or other
business-related out-of-pocket expenses incurred in connection with the
performance of the Executive’s duties under this Agreement upon presentation of
receipts and/or other documentation evidencing such expenses.  When travelling
on business, the Executive shall be entitled to be reimbursed for business class
air fare; provided, however, that for air travel in excess of 5 hours flying
time, the Executive shall be entitled to be reimbursed for first class airfare.

 

(k)           Indemnification Agreement.  The Indemnification Agreement between
the Company and the Executive dated on or about December 10, 2007 shall remain
in full force and effect..

 

(l)            Other Benefits.  From time to time the Compensation Committee of
the Board may approve other benefit programs to be generally available to the
executive management of the Company.  The Executive will be permitted to
participate in such benefit programs provided that, to the extent applicable,
any policies covering such benefits permit the Executive to participate.

 

4.             Taxes.  The Executive shall be responsible for all of his own
individual federal and/or local taxes payable in Russia or any other
jurisdiction in which he is subject to tax and he shall pay such taxes directly
or, to the extent required by Russian law, the Company shall withhold such taxes
from payments it is required to make to the Executive hereunder.

 

5.             Employment Termination.  The employment of the Executive by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

 

(a)           At the election of the Company by an action taken by a simple
majority of the Board at a meeting at which the Executive is permitted to appear
before the Board, for Cause, immediately upon written notice by the Company to
the Executive after observance of any cure period provided in the following
sentence.  For the purposes of this Agreement, “Cause” for termination shall be
deemed to exist upon: (i) a good faith finding by the Company that (A) the
Executive has failed to adequately perform the material aspects of his assigned
duties for the Company in a manner that materially and adversely affects the
Company, or (B) the Executive has engaged in dishonesty, gross negligence or
intentional misconduct that materially and adversely affects the Company;
(ii) the Executive’s conviction of, or the entry of a pleading of guilty or nolo
contendere

 

4

--------------------------------------------------------------------------------


 

by the Executive, to any crime involving moral turpitude or any felony;
(iii) the Executive’s material breach of Section 7 or 8 hereof if such breach is
caused by the Executive’s intentional misconduct or gross negligence; or
(iv) the Executive’s intentional violation of Company policy in a manner that
materially and adversely affects the Company, in the case of an event set out in
subclauses (i)(A) and (iv) above, after (1) written notice of such event and
(2) where the failure or violation that is the subject of the notice is capable
of correction, the failure of the Executive to correct the failure or violation
in question after a 15-day cure period.

 

(b)           At the election of the Company, without Cause, upon not less than
six months’ prior written notice of termination.

 

(c)           Upon the Executive’s death or by the Company on account of the
Executive’s Disability.  For purposes hereof, “Disability” shall mean the
inability of Executive to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment and shall be
determined by the Board or a committee thereof on the basis of such medical
evidence as the Board or such committee deems warranted under the circumstances.

 

(d)           At the election of the Executive, otherwise than for Good Reason
(as defined below), upon not less than six months’ prior written notice of
resignation.

 

(e)           At the election of the Executive for Good Reason upon not less
than 60 calendar days’ notice.  For purposes hereof, the Executive shall be
entitled to elect to terminate this Agreement for “Good Reason” for any of the
following reasons: (i) a material reduction in the Executive’s duties and
responsibilities, (ii) a reduction in the Executive’s Base Salary or maximum
target bonus opportunity; (iii) a change of geographic location of the
Executive’s principal base of operation to a location other than the greater
Moscow metropolitan area; or (iv) the failure of the Company to pay any amounts
due hereunder, subject to the Company’s right to cure for no less than 15 days
after written notice from the Executive.

 

6.             Payments upon Termination.

 

(a)           Upon any termination of this Agreement in accordance with
Section 5, the Company shall pay to the Executive any accrued but unpaid Base
Salary, accrued but unpaid vacation days and any unreimbursed expenses to which
the Executive is entitled (the “Accrued Amounts”).

 

(b)           In addition to any Accrued Amounts, if the Company elects to
terminate this Agreement without Cause pursuant to Section 5(b) above or if the
Executive elects to terminate this Agreement for Good Reason pursuant to
Section 5(e) above, then, in either case, the Company shall pay the Executive,
within 75 days following such termination, a severance payment equal to six
months of the Executive’s then current Base Salary, less all applicable Russian
federal and local taxes and withholdings; provided, however, that any severance
payment shall be conditioned at the election of the Company upon the

 

5

--------------------------------------------------------------------------------


 

Executive signing a release in substantially the form attached hereto as
Exhibit A (the “Release”).

 

(c)           In addition to any Accrued Amounts, if this Agreement is
terminated by the Company upon the Executive’s death or in connection with the
Executive’s Disability, the Company shall pay the Executive (or in the case of
his death, his estate or heirs), within 75 days of such termination, the pro
rata portion of the annual bonus for the fiscal year in which the termination
occurred subject to the achievement of the performance objectives for such year
and, if the termination occurs prior to the date of payment of the annual bonus
for the prior fiscal year, the annual bonus for the prior fiscal year subject to
the achievement of the performance objectives for such prior fiscal year, each
to be paid when bonuses for such years are generally paid to the Company’s three
most senior executives; provided, however, that any such payments shall be
conditioned at the election of the Company upon the Executive (or his legal
representative or heirs, as appropriate) signing the Release.

 

(d)           Any post-termination payments or benefits due and payable to the
Executive by operation of law (but not pursuant to any other agreement with the
Company) shall be deducted from any amount of severance otherwise payable under
this Section 6.

 

(e)           This Section 6 shall survive the termination of this Agreement.

 

7.             Non-Competition and Non-Solicitation.

 

(a)           During the term of the Executive’s employment and for a period of
one (1) year with respect to subclause (i) below, and for a period of two
(2) years with respect to subclause (ii) and (iii) below, from the date at which
the Company and the Executive agree that the Executive shall no longer be
required to perform his duties and responsibilities under this Agreement (i.e.
from the date the Executive is no longer performing services under this
Agreement (which, for the avoidance of doubt, may be before any notice period
for termination under this Agreement has lapsed)) (the “End of Service Date”),
the Executive will not directly or indirectly:

 

(i)            as an individual proprietor, partner, stockholder, officer,
employee, director, independent consultant, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than five
percent (5%) of the total outstanding stock of a publicly held company), engage
in the business of television broadcasting (including, without limitation, the
production of programming for television broadcast) in (A) Russia, (B) in any
other country in the Commonwealth of Independent States (as comprised as of the
date hereof) or (C) in any other country in which the Company or any member of
the Group then has a television broadcasting license or in which it has
undertaken material preparations to obtain a television broadcasting license; or

 

(ii)           recruit, solicit or induce, or attempt to induce, any employee or
employees of the Group (other than the Executive’s personal assistant and his

 

6

--------------------------------------------------------------------------------


 

driver) who were employees of the Group at any time during the six (6) months up
to and including the End of Service Date; or

 

(iii)          solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of any of the current or prospective business
partners, advertisers or affiliate stations of the Group with whom the Executive
had significant business discussions and/or negotiations (as evidenced by
written correspondence and/or email communications) while employed by the
Company and as a result of Executive’s employment with the Company.

 

(b)           If any restriction set forth in this Section 7 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

(c)           The Executive acknowledges and agrees that the restrictions
contained in this Section 7 are necessary for the protection of the business and
goodwill of the Group and are considered by the Executive to be reasonable for
such purpose.  The Executive agrees that any breach of this Section 7 will cause
the Company substantial and irrevocable damage and therefore, in the event of
any such breach, in addition to such other remedies which may be available, the
Company shall have the right to seek specific performance and injunctive relief.

 

(d)           The provisions of Section 7 survive the termination of the
Executive’s employment and the termination of this Agreement.

 

8.             Proprietary Information.

 

(a)           The Executive agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Group’s business or financial affairs (collectively, “Proprietary Information”)
is and shall be the exclusive property of the Group.  By way of illustration,
but not limitation, Proprietary Information may include business processes,
methods and techniques; planned programming schedules; material terms of
contracts, research data, personnel data, computer programs and supplier lists. 
The Executive shall not disclose any Proprietary Information to others outside
the Group or use the same for any unauthorized purposes without written approval
of the Board, either during or after his employment; provided, however, that
Proprietary Information shall not include information which, at the time of
disclosure or use, was generally available to the public other than by breach of
this Agreement or was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party without breaching any obligations of the Company, the Executive or
such third party or was otherwise developed or obtained legally and
independently by the person to whom disclosed without breach of this Agreement;
and provided, further, that the Executive may disclose Proprietary Information
when required to do so by a court of competent jurisdiction, by any governmental
agency having supervisory authority over the business of the Group or by

 

7

--------------------------------------------------------------------------------


 

any administrative or legislative body (or committee thereof) with jurisdiction
to order the Executive to divulge, disclose or make accessible such information.

 

(b)           The Executive agrees that all files, letters, memoranda, reports,
records, data, notebooks, program listings, or other written, photographic, or
other tangible material containing Proprietary Information, whether created by
the Executive or others, which shall come into his custody or possession, shall
be and are the exclusive property of the Group to be used by the Executive only
in the performance of his duties for the Group.

 

(c)           The Executive agrees that his obligation not to disclose or use
information, know-how and records of the types set forth in paragraphs (a) and
(b) above, also extends to such types of information, know-how, records and
tangible property of business partners of the Group or other third parties who
may have disclosed or entrusted the same to the Group or to the Executive in the
course of the Group’s business.

 

(d)           The provisions of Section 8 survive the termination of the
Executive’s employment and the termination of this Agreement.

 

9.             No Restrictions On Employment.  The Executive hereby represents
that he is not bound by the terms of any agreement with any previous employer or
other party to refrain from using or disclosing any trade secret or confidential
or proprietary information in the course of his employment with the Company or
to refrain from competing, directly or indirectly, with the business of such
previous employer or any other party.  The Executive further represents that his
performance of all the terms of this Agreement and as an employee of the Company
does not and will not breach any agreement to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company.

 

10.          Notices.  All notices required or permitted under this Agreement
shall be in writing in English and shall be deemed to have been duly given when
delivered either in person (which notice shall be deemed effective upon personal
delivery) or by reputable overnight courier service, addressed to the other
party at the address shown on the signature page hereto, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 10.

 

11.          Entire Agreement.  This Agreement, together with the
Indemnification Agreement, the Existing Incentive Agreements, and any agreement
in respect of the Equity Award, constitutes the entire agreement between the
parties and supersedes all prior agreements and understandings, whether written
or oral, relating to the subject matter of this Agreement.

 

12.          No Cumulative Benefits.  In connection with the Executive’s
employment with the Company, he will be asked to serve in the capacity of
officer and/or director of other Group companies.  In connection therewith and
consistent with Russian law, the Executive will be required to enter into
employment contracts and other similar agreements with such Group companies
(“Other Group Employment Contracts”).  Payments, benefits and entitlements under
this Agreement and under all Other Group Employment Contracts shall not be
cumulative.  Any payments, benefits or entitlements provided for under any Other
Group Employment

 

8

--------------------------------------------------------------------------------


 

Contract shall be deducted from any payments, benefits or entitlements due under
this Agreement.

 

13.          Termination of Original Employment Agreement. The Executive and the
Company hereby agree that the Original Employment Agreement is terminated
effective as of the Commencement Date, and that the Original Employment
Agreement shall have no further force or effect after the Commencement Date
(except in respect of any rights or obligations accrued through the Commencement
Date).

 

14.          Amendment.  This Agreement may be amended or modified only by a
written instrument executed by an officer of the Company authorized by the Board
and the Executive.

 

15.          Governing Law.  This Agreement shall be governed by and construed
under and in accordance with the laws of the State of Delaware.

 

16.          Arbitration. Any dispute concerning, arising out of or relating to
this Agreement shall be submitted to binding arbitration before the London Court
of International Arbitration (the “LCIA”) and the arbitration shall be conducted
pursuant to the LCIA Rules.  The number of arbitrators shall be one (the
“Arbitrator”), who shall be appointed by the LCIA.  The arbitration shall be
conducted in accordance with the following additional provisions:

 

(i)            The parties shall commence the arbitration by jointly filing a
written submission with the LCIA.

 

(ii)           The seat of arbitration shall be London, England; the language to
be used in the arbitral proceedings shall be English; and the governing law
shall be the substantive internal laws of the State of Delaware.

 

(iii)          Not later than 30 calendar days after the conclusion of the
arbitration hearing, the Arbitrator shall prepare and distribute to the parties
a writing setting forth the arbitral decision and the Arbitrator’s reasons
therefor.  Any award rendered by the Arbitrator shall be final, conclusive and
binding upon the parties, not subject to appeal, and judgment thereon may be
entered and enforced in any court of competent jurisdiction, provided that the
Arbitrator shall have no power or authority to grant injunctive relief, specific
performance or other equitable relief.

 

(iv)          The Arbitrator shall have no power or authority, to (x) modify or
disregard any provision of this Agreement, including the provisions of this
Section 16, or (y) address or resolve any issue outside the scope of the
arbitration provision that is not submitted by the parties.

 

(v)           The parties shall not be entitled to discovery, and the Arbitrator
shall have no power to order discovery of documents, oral testimony or other
materials.

 

(vi)          In connection with any arbitration proceeding pursuant to this
Agreement, each party shall bear its or his own costs and expenses.

 

9

--------------------------------------------------------------------------------


 

17.          Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Executive are personal and shall not be assigned by him.

 

18.          Acknowledgment.  The Executive states and represents that he has
carefully read this Agreement, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

19.          No Waiver.  No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.

 

20.          Validity/Severability.  In case any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

 

21.          Captions.  The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

22.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below.

 

 

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

 

 

 

Dated:

July 31, 2012

 

/s/ Angelo Codignoni

 

 

 

By: Angelo Codignoni

 

 

 

Title: Co-Chairman, Board of Directors

 

 

 

 

 

 

 

Address:

31A Leningradsky Prospekt

 

 

 

 

Moscow 125284

 

 

 

 

Russia

 

 

 

 

 

 

 

BORIS PODOLSKY

 

 

 

 

 

 

 

 

Dated:

July 31, 2012

 

/s/ Boris Podolsky

 

11

--------------------------------------------------------------------------------


 

 

 

 

Exhibit A

 

 

 

Release

 

MUTUAL RELEASE

 

THIS MUTUAL RELEASE (this “Release”), is entered into between CTC Media, Inc., a
Delaware corporation (the “Company”), and Boris Podolsky (the “Executive”).

 

WHEREAS, pursuant to the Executive’s employment agreement with the Company dated
as of July 31, 2012 (as amended from time to time, the “Employment Agreement”),
as a condition to the Executive’s receipt of the payments (other than Accrued
Amounts) set out in Section 6(b)/(c) of the Employment Agreement (the
“Separation Benefits”), the Executive has agreed to execute and deliver this
Release; and

 

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Employment Agreement;

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the sufficiency of which is hereby acknowledged, the Company and the
Executive agree as follows:

 

1.             Release by Executive.  In consideration of the payment of the
Separation Benefits, the Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, and its officers,
directors, stockholders, corporate affiliates, subsidiaries, parent companies,
agents and employees (each in their individual and corporate capacities)
(hereinafter, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), relating to the Executive’s employment
with the Company, compensation in respect thereof (whether cash, equity or
otherwise) and/or the termination thereof which the Executive ever had, could
have had or now has against the Released Parties, whether known or unknown,
suspected or unsuspected, (ii) all common law claims including, but not limited
to, actions in tort, defamation and breach of contract, all claims to any
non-vested ownership interest in the Company, contractual or otherwise,
(iii) any claim or damage (including a claim for retaliation) under any common
law theory or any US federal, state or local statute or ordinance not expressly
referenced above and (iv) any claim of any kind whatsoever brought under the
laws of the Russian Federation or local subdivision thereof.  Notwithstanding
any provision of this Release to the contrary, (A) the Indemnification Agreement
shall continue in full force and effect and, subject to the terms and conditions
thereof, the Executive shall be entitled to all rights and protections afforded
to him by such agreement, (B) those provisions of the Employment Agreement that
expressly survive termination of that agreement shall continue in full force and
effect, (C) the Equity Award shall remain exercisable to the extent expressly
provided therein subject to the terms and conditions set out therein and
(D) there shall survive any claim (I) for any Accrued Amounts payable under the
Employment Agreement which have not yet been paid or (II) for any benefits under
any medical, dental, vision, or other welfare plan that are payable by the
Company that have been

 

12

--------------------------------------------------------------------------------


 

incurred prior to, but that have not been processed and/or paid to the Executive
as of the date hereof; and (E) there shall survive any claim for interests, if
any, that the Executive may have accrued prior to the Executive’s date of
termination under any pension, savings or similar retirement plan or vehicle
maintained by the Company.

 

2.             Release by Company.  In consideration of the Executive executing
and delivering this Release, the Company hereby irrevocably and unconditionally
releases, remises and discharges the Executive, his heirs and administrators, or
any of them, from any and all claims, charges, complaints, demands, actions,
causes of action, suits, rights, debts, sums of money, costs, account,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities and expenses  (including attorney
fees and costs) relating to the Executive’s employment and/or the termination
thereof which the Company ever had, could have had or now has against the
Executive whether known or unknown, suspected or unsuspected.

 

3.             Validity.  Should any provision of this Release be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms, or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Release.

 

4.             Applicable Law.  This Release shall be governed exclusively by
the laws of the State of Delaware, without regard to conflict of laws
provisions.

 

5.             Arbitration. Any dispute concerning, arising out of or relating
to this Release shall be submitted to binding arbitration before the London
Court of International Arbitration (the “LCIA”) and the arbitration shall be
conducted pursuant to the LCIA Rules.  The number of arbitrators shall be one
(the “Arbitrator”), who shall be appointed by the LCIA.  The arbitration shall
be conducted in accordance with the following additional provisions:

 

(i)            The parties shall commence the arbitration by jointly filing a
written submission with the LCIA.

 

(ii)           The seat of arbitration shall be London, England; the language to
be used in the arbitral proceedings shall be English; and the governing law
shall be the substantive internal laws of the State of Delaware.

 

(iii)          Not later than 30 calendar days after the conclusion of the
arbitration hearing, the Arbitrator shall prepare and distribute to the parties
a writing setting forth the arbitral decision and the Arbitrator’s reasons
therefor.  Any award rendered by the Arbitrator shall be final, conclusive and
binding upon the parties, not subject to appeal, and judgment thereon may be
entered and enforced in any court of competent jurisdiction, provided that the
Arbitrator shall have no power or authority to grant injunctive relief, specific
performance or other equitable relief.

 

(iv)          The Arbitrator shall have no power or authority, to (x) modify or
disregard any provision of this Release, including the provisions of this
Section 5, or (y) address or resolve any issue outside the scope of the
arbitration provision that is not submitted by the parties.

 

13

--------------------------------------------------------------------------------


 

(v)           The parties shall not be entitled to discovery, and the Arbitrator
shall have no power to order discovery of documents, oral testimony or other
materials.

 

(vi)          In connection with any arbitration proceeding pursuant to this
Release, each party shall bear its or his own costs and expenses.

 

6.             Acknowledgments.  The Executive acknowledges that he has been
given twenty-one (21) days to consider this Release and that the Company advised
him to consult with an attorney and tax advisor of his own choosing prior to
signing this Release.  Further, the Executive acknowledges he may revoke this
Release for a period of seven (7) days after the execution of this Release, and
this Release shall not be effective or enforceable until the expiration of this
seven (7) day revocation period.

 

7.             Voluntary Assent.  The Executive affirms that no other promises
or agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Release, and that he fully understands the
meaning and intent of this Release.  The Executive states and represents that he
has had an opportunity to fully discuss and review the terms of this Release
with an attorney.  The Executive further states and represents that he has
carefully read this Release, understands the contents herein, freely and
voluntarily assents to all of the terms and conditions hereof, and signs his
name of his own free act.

 

IN WITNESS WHEREOF, all parties have set their hand and seal to this Release as
of the date written above.

 

 

CTC MEDIA, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

Boris Podolsky

 

Title:

 

 

 

 

 

 

 

 

 

 

Date:

 

Date:

 

14

--------------------------------------------------------------------------------
